  Case 19-61608-grs     Doc 319-2 Filed 03/04/20       Entered 03/04/20 09:43:29   Desc
                        Exhibit A - Koenig Affidavit   Page 1 of 12




                                        Exhibit A


                                    Koenig Affidavit




36601442.2 03/04/2020
      Case 19-61608-grs            Doc 319-2 Filed 03/04/20           Entered 03/04/20 09:43:29           Desc
                                   Exhibit A - Koenig Affidavit       Page 2 of 12


                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF KENTUCKY
                                                     )
In re:                                               )   Chapter 11
                                                     )
AMERICORE HOLDINGS, LLC, et al.,1                    )   Case No. 19–61608-grs
                                                     )
                                      Debtors.       )   Jointly Administered
                                                     )
                                                     )   Honorable Gregory R. Schaaf
                                                     )


       AFFIDAVIT OF SUZANNE A. KOENIG IN SUPPORT OF THE APPLICATION
        OF THE PATIENT CARE OMBUDSMAN FOR ORDER AUTHORIZING HER
      RETENTION AND EMPLOYMENT OF SAK MANAGEMENT SERVICES, LLC AS
       MEDICAL OPERATIONS ADVISOR NUNC PRO TUNC TO JANUARY 21, 2020

               I, Suzanne A. Koenig, being duly sworn, deposes and say:

               1.         I am the President of SAK Management Services, LLC (“SAK”). I also am the

  duly appointed patient care ombudsman in the captioned chapter 11 cases (the “Cases”). I

  submit this affidavit (the “Affidavit”) on behalf of SAK in support of the Application2 for entry

  of an Order, pursuant to §§ 105, 333 and 330 of title 11 of the United States Code, 11 U.S.C.

  §§ 101-1532 (the “Bankruptcy Code”) and Rules 2014 and 2016 of the Federal Rules of

  Bankruptcy Procedure (the “Bankruptcy Rules”), authorizing the retention and employment of

  SAK, as my medical operations advisor nunc pro tunc to January 21, 2020.

               2.         Except as otherwise indicated herein, I have personal knowledge of the matters

  set forth herein and, if called as a witness, would testify competently thereto.

  1
           The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
  numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health
  Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799);
  Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical
  Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius
  Hospital Corporation #1 (2766).
  2
           Capitalized terms used herein but not otherwise defined shall have those meanings set forth in the
  Application



  36601442.2 03/04/2020
  Case 19-61608-grs               Doc 319-2 Filed 03/04/20        Entered 03/04/20 09:43:29      Desc
                                  Exhibit A - Koenig Affidavit    Page 3 of 12


                        QUALIFICATIONS OF SAK MANAGEMENT SERVICES, LLC

             3.          SAK has substantial experience in managing and turning around distressed health

care businesses. SAK has served as medical operations advisor in connection my appointment as

patient care ombudsman in the following cases: In re New York Westchester Square Medical

Center, Chapter 11 Case No. 06-13050 (Bankr. S.D.N.Y.); In re Brotman Medical Center, Inc.,

Chapter 11 Case No. 07-19705 (Bankr. C.D. Cal.); In re Johnny Kumar Jain, M.D. Chapter 11

Case No. 10-24550 (Bankr. C.D. Cal.); In re Meridian Behavioral Health LLC, Chapter 11 Case

No. 11-10860 (Bankr. S.D.N.Y.); In re Christ Hospital, a New Jersey not-for-profit corporation,

Case No. 12-12906 (Bankr. D. N.J.); In re ICL Holding Company Inc., et al., Case No. 12-13319

(Bankr. D. Del.); In re Horizon Health Center, Inc., Case No. 13-26348 (Bankr. D.N.J.); In re

Fairmont General Hospital, Inc., et al., Case No. 13-01054 (Bankr. N.D. W.Va.) and In re

Curae Health, Inc., Case No. 18-05665 (Bankr. M.D. Tenn.).

             4.          SAK’s staff consists of experienced and licensed nurses, social workers and

dieticians.

                                        SAK’S DISINTERESTEDNESS

             5.          To the best of my knowledge and information after due inquiry, except as

disclosed herein, SAK has no connections with the Debtors, their creditors, any other party in

interest herein or their respective attorneys or professionals, and does not hold or represent any

entity having an adverse interest in connection with these Cases, except as disclosed herein. For

so long as SAK is employed as medical operations advisor to the patient care ombudsman in

these Cases, and absent further order of this Court, SAK will not accept employment from any

other entity in connection with these Cases.




                                                       -2-
36601442.2 03/04/2020
  Case 19-61608-grs               Doc 319-2 Filed 03/04/20          Entered 03/04/20 09:43:29         Desc
                                  Exhibit A - Koenig Affidavit      Page 4 of 12


             6.         In connection with my appointment as patient care ombudsman and in order to

prepare this Affidavit, SAK completed a conflicts check by comparing those names set forth on

Exhibit 1 (the “Potentially Interested Parties”) to SAK’s clients and other connections. This

inquiry revealed that SAK has relationships with certain of the Potentially Interested Parties in

matters unrelated to the Debtor or these Cases, which relationships are disclosed on Exhibit 2.

             7.         SAK specializes in the distressed management of health care businesses and may

have relationships with parties in interest not currently known to me who may be creditors of the

Debtors in matters unrelated to the Debtors or these Cases. To the extent that SAK discovers any

such information, SAK will promptly disclose such information to the Court on notice to

creditors and the United States Trustee.

             8.         Based on the foregoing and except as set forth herein, SAK, insofar as I have been

able to ascertain based on the information currently available to me, does not represent any

interest adverse to the Debtors in the matters upon which SAK is to be engaged. To the best of

my knowledge, information and belief, SAK is a “disinterested person” as that term is defined in

section 101(14) of the Bankruptcy Code in that SAK:

                        (a)    is not a creditor, equity security holder or insider of the Debtors;

                        (b)    is not, and was not, within two years before the date of filing of the
                               Debtors’ chapter 11 petitions, a director, officer, or employee of the
                               Debtors; and

                        (c)    does not have an interest materially adverse to the interest of the estates or
                               of any class of creditors or equity security holders, by reason of any direct
                               or indirect relationship to, connection with, or interest in, the Debtors, or
                               for any other reason.

             9.         No member or employee of SAK is a relative of the Honorable Gregory R.

Schaaf, the Bankruptcy Judge presiding over these Cases or the United States Trustee.




                                                         -3-
36601442.2 03/04/2020
  Case 19-61608-grs              Doc 319-2 Filed 03/04/20          Entered 03/04/20 09:43:29       Desc
                                 Exhibit A - Koenig Affidavit      Page 5 of 12


                                         SCOPE OF EMPLOYMENT

             10.        The professional services SAK is expected to provide include, but shall not be

limited to, the following:

                        (a)    Conducting interviews of patients, family members, guardians and facility
                               staff as required;

                        (b)    Reviewing license and governmental permits;

                        (c)    Reviewing adequacy of staffing, supplies and equipment;

                        (d)    Reviewing safety standards;

                        (e)    Reviewing facility maintenance issues or reports;

                        (f)    Reviewing patient, family, staff or employee complaints;

                        (g)    Reviewing risk management reports;

                        (h)    Reviewing litigation relating to the Debtors;

                        (i)    Reviewing patient records;

                        (j)    Reviewing any possible sale, closure or restructuring of the Debtors and
                               how it impacts patients;

                        (k)    Reviewing other information, as applicable to the Debtors and these
                               Cases, including, without limitation, patient satisfaction survey results,
                               regulatory reports, utilization review reports, discharged and transferred
                               patient reports, staff recruitment plans and nurse/patient/acuity staffing
                               plans;

                        (l)    Reviewing various financial information, including, without limitation,
                               current financial statements, cash projections, accounts receivable reports
                               and accounts payable reports to the extent such information may impact
                               patient care; and

                        (m)    Assisting the Ombudsman with such other services as may be required
                               under the circumstances of these Cases, including any diligence or
                               investigation required for the reports to be submitted by the Ombudsman.

                                     PROFESSIONAL COMPENSATION

             11.        SAK intends to apply for compensation for professional services rendered in

connection with these Cases subject to the approval of the Court and in compliance with


                                                        -4-
36601442.2 03/04/2020
  Case 19-61608-grs               Doc 319-2 Filed 03/04/20         Entered 03/04/20 09:43:29        Desc
                                  Exhibit A - Koenig Affidavit     Page 6 of 12


applicable provisions of the Bankruptcy Code, Bankruptcy Rules, Local Rules, and Orders of the

Court, plus reimbursement of actual, necessary expenses and other charges incurred.

             12.        The rates for professionals that SAK anticipates being asked to provide services to

assist me in discharging my duties as a bankruptcy court-appointed patient care ombudsman

represent a discount from SAK’s standard rates for all other work. SAK historically has agreed

to apply such discounted rates in connection with matters in which SAK is retained to assist me

in discharging my duties as a bankruptcy court-appointed patient care ombudsman. The hourly

rates applicable to the principal professionals proposed to be employed are:

                Professional                           Rate Per Hour
                Suzanne Koenig                         $400
                Joyce Ciyou                            $375
                Anzhelika Shatrov                      $375
                Richard Snider                         $375
                Danielle Prosperini                    $100


             13.        In addition, other professionals employed by SAK may be requested to provide

services on an as needed basis. Generally, SAK’s hourly rates for all of its professionals range

between $175 and $450 on a non-discounted basis. SAK’s hourly rates are subject to periodic

adjustments to reflect economic and other conditions. The hourly rates will likely be adjusted

upward as of January 1, 2021 and annually thereafter.

               14.      The hourly rates set forth above, although discounted from its standard rates, are

 SAK’s standard hourly rates for work of this nature. These rates are set at a level designed to

 fairly compensate SAK for its work and cover fixed and routine overhead expenses, but also in

 recognition of the sometimes special requirements of health care-related bankruptcy cases in

 which I am appointed as patient care ombudsman.




                                                        -5-
36601442.2 03/04/2020
  Case 19-61608-grs               Doc 319-2 Filed 03/04/20          Entered 03/04/20 09:43:29           Desc
                                  Exhibit A - Koenig Affidavit      Page 7 of 12


               15.      It also is SAK’s policy to charge its clients in all areas of practice for all

 expenses incurred in connection with the client’s case, including, among other things, mail and

 express mail charges, special or hand delivery charges, photocopying charges, courier services,

 overnight delivery services, docket and court filing fees, telecommunications, travel expenses,

 expenses for working meals, computerized research and any other incidental costs advanced

 by the firm specifically for these matters, at the rates commonly charged for such costs to other

 SAK clients.

               16.      In addition, SAK intends to seek compensation for all time and expenses

 associated with its retention as a professional, including the preparation of this Application, the

 Koenig Affidavit, and related documents, as well as any monthly, interim or final fee

 applications.

               17.      Other than as set forth herein, there is no proposed arrangement to compensate

 SAK other than as may be applicable under the Bankruptcy Code, the Bankruptcy Rules, the

 local rules of this Court or Orders entered by the Court in these Cases.

               18.      SAK has not shared, nor agreed to share (a) any compensation it may receive

 with any other party or person, or (b) any compensation another person or party has received

 or may receive.

               19.      Finally, consistent with Part D(1) of the UST Guidelines, I state as follows:

   Questions required by Part D(I) of                         Answer:
   2013 UST Guidelines:

   Did you agree to any variations from,                      In accordance with an agreement reached
   or alternatives to, your standard or                       with the U.S. Trustee’s office some time ago
   customary billing arrangements for                         regarding billing rates for patient care
   this engagement?                                           ombudsman engagements the rates set forth
                                                              herein for SAK are discounted from SAK’s
                                                              standard hourly rates.


                                                        -6-
36601442.2 03/04/2020
  Case 19-61608-grs       Doc 319-2 Filed 03/04/20         Entered 03/04/20 09:43:29   Desc
                          Exhibit A - Koenig Affidavit     Page 8 of 12


   Do any of the professionals included             No.
   in this engagement vary their rate
   based on the geographic location of
   the bankruptcy case?

   If you represented the client in the 12          SAK was not selected to
   months prepetition, disclose your                provide services for the patient
   billing rates and material financial             care ombudsman until after her
   terms for the prepetition engagement,            appointment by the U.S.
   including any adjustments during the             Trustee on January 21, 2020,
   12 months prepetition. If your billing           i.e., post-petition. SAK’s rates
   rates and material financial terms have          are consistent with those pre-
   changed post-petition, explain the               petition and what they have
   difference and reasons for the                   charged for providing services
   difference.                                      to the patient care ombudsman
                                                    in past representations.
   Has your client approved your                    The patient care ombudsman
   respective budget and staffing plan,             and SAK expect to develop a
   and if so, for what budget period?               prospective budget and staffing
                                                    plan, recognizing that in the
                                                    course of these Cases, there
                                                    may be unforeseeable fees and
                                                    expenses that will need to be
                                                    addressed.




                                              -7-
36601442.2 03/04/2020
Case 19-61608-grs   Doc 319-2 Filed 03/04/20       Entered 03/04/20 09:43:29   Desc
                    Exhibit A - Koenig Affidavit   Page 9 of 12
  Case 19-61608-grs     Doc 319-2 Filed 03/04/20 Entered 03/04/20 09:43:29   Desc
                        Exhibit A - Koenig Affidavit Page 10 of 12


                         EXHIBIT 1 - Potentially Interested Parties
Debtors
     Americore Holdings, LLC
     Americore Health, LLC
     Americore Health Enterprises, LLC
     Ellwood Medical Center, LLC
     Ellwood Medical Center Real Estate, LLC
     Ellwood Medical Center Operations, LLC
     Pineville Medical Center, LLC
     Izard County Medical Center, LLC
     Success Healthcare 2, LLC
     St. Alexius Properties, LLC
     St. Alexius Hospital Corporation #1

Debtors’ Prepetition Secured Creditors
     The Third Friday Total Return Fund, L.P.
     Pelorus Fund, LLC
     Penn Med LLC
     Toby Mug Financing, LLC
     Dell Financial Services LLC
     Air Liquide Healthcare America Corp.
     App Group International, LLC
     BQR Capital, LLC
     Gibbs Technology Leasing – HG1, LLC
     HOP Capital
     EIN CAP, Inc.
     HMFCG Inc.
     Med One Capital Funding, LLC
     Republic Bank
     Titan Loan Servicing, LLC
     Koven Omens Trust Dated June 26, 2015
     The McNee Family Trust Dated 1/17/08
     Trust of R. and G. Glitz Dated 12/11/07
     Leyda Bequer, Trustee of Bequer Trust
     Corporation Services Company
     CT Corporation Systems

Insiders
      Grant White

Debtors’ 30 Largest Unsecured Creditors
     Baxter Regional Medical Center
     Healthland CPSI
     Beckman
     Midwest Emergency Dept. Services, Inc.


36601442.2 03/04/2020
  Case 19-61608-grs           Doc 319-2 Filed 03/04/20 Entered 03/04/20 09:43:29       Desc
                              Exhibit A - Koenig Affidavit Page 11 of 12


              AHN Emergency Group of Ellwood, LTD
              Jones Day
              Horizon Mental Health
              Western Healthcare
              Calico Rock Med, LLC
              Dinakar Golla
              Philips Healthcare
              Johnson & Johnson Healthcare Sys.
              Aya Healthcare Inc.
              Specialists in Anesthesia PC
              Bard C.R. Inc.
              McKesson Medical Surgical
              Sysco
              Palamerican Security, Inc.
              Faultless
              Nurses PRN
              Central Tox LLC
              White River Planning and Development
              Correct Care, Inc.
              Medline Industries
              Ortho Clinical Diagnostics
              Missouri Dep’t of Higher Education and Workforce Develop.
              Baxter Regional Medical Center-Lab Cultures
              The Talbot Group, LLC
              Western Healthcare

Debtors’ Known Equity Security Holders and Officers
     Grant White, Manager of Debtors
     Mosc Enterprises, LLC
     White Management, Inc.
     Americore Capital, LLC

Judges Sitting in the United States Bankruptcy Court for the Eastern District of Kentucky
     Hon. Tracey N. Wise
     Hon. Gregory R. Schaaf

Office of the United States Trustee—Region 8, Lexington, KY Office
      John Daugherty
      Rachelle C. Dodson
      Chris Dupont
      Carol Ingle
      Bradley M. Nerderman
      Tracy Walters
      Carmen Webb
      Todd Wright

                                                    -2-
36601442.2 03/04/2020
  Case 19-61608-grs       Doc 319-2 Filed 03/04/20 Entered 03/04/20 09:43:29                 Desc
                          Exhibit A - Koenig Affidavit Page 12 of 12



                                         EXHIBIT 2


     Name of Entity             Brief Description of Relationship
     Searched
                                SAK operates certain skilled nursing facilities and
                                Medline Industries Inc. is a vendor for certain of such
     Medline Industries Inc.    facilities.
     Sysco Memphis, LLC         SAK operates certain skilled nursing facilities and Sysco.
     Sysco of Memphis           is a vendor for certain of such facilities.




36601442.2 03/04/2020
